United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1365
                         ___________________________

                          James Hartman; Ryan Hartman

                                      Plaintiffs - Appellants

                                          v.

                              Beary Bowles, Detective

                                      Defendant - Appellee
                                   ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                          Submitted: December 16, 2021
                               Filed: July 5, 2022
                                   [Published]
                                 ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Does a detective violate a clearly established constitutional right by omitting
information from a warrant application that he does not actually know, even if the
reason is his own reckless investigation? The answer is no, which means he is
entitled to qualified immunity.
                                           I.

       Someone shot a St. Louis fire captain and his passenger in St. Louis. The fire
captain described the shooter three separate times as a “black male,” once on a 911
call right after the shooting, again when responding officers arrived on the scene,
and one more time to an officer at the hospital.

      None were to Detective Beary Bowles, who investigated the case. He began
to focus his attention on two brothers, James and Ryan Hartman. Nearby cameras
had captured them driving in the area and then stopping shortly before the shooting.
Based on this evidence, Detective Bowles requested multiple search and arrest
warrants. There was just one problem: the brothers are white. And the paperwork
he submitted left out the fact that the fire captain had described the shooter as black.

      The brothers were eventually released when it became clear that neither was
the shooter. Now they are suing Detective Bowles, who they say violated the Fourth
Amendment by leaving out the fire captain’s description. See 42 U.S.C. § 1983; see
also U.S. Const. amend. IV. The district court 1 dismissed for failure to state a claim.
See Fed. R. Civ. P. 12(b)(6). 2




      1
        The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.
      2
        It makes no difference whether “the district court addressed the merits of the
qualified immunity issue.” Cox v. Sugg, 484 F.3d 1062, 1065 (8th Cir. 2007) (citing
Jones v. Coonce, 7 F.3d 1359, 1365 (8th Cir. 1993)). For interlocutory orders, we
are limited to what the district court actually decided under the “limited exception
to the final judgment rule” in qualified-immunity cases. See id. But for “final
decisions” like this one, a different rule applies: we can affirm on any ground
supported by the record. 28 U.S.C. § 1291; see Hamner v. Burls, 937 F.3d 1171,
1176 (8th Cir. 2019).
                                          -2-
                                          II.

      “We review the grant of a motion to dismiss de novo.” Far East Aluminium
Works Co. v. Viracon, Inc., 27 F.4th 1361, 1364 (8th Cir. 2022); Anderson ex. rel.
Anderson v. City of Minneapolis, 934 F.3d 876, 880 (8th Cir. 2019). Our review “is
limited to the facts alleged in the . . . [c]omplaint, which we accept as true and view
most favorably to the plaintiffs.” Stanley v. Finnegan, 899 F.3d 623, 625 (8th Cir.
2018).

       As relevant here, the complaint contained two claims—one for the arrests and
the other for the searches—but the analysis for both is basically the same. Generally,
getting a warrant from a “neutral magistrate” is a “clear[] indication that [an]
officer[] [has] acted in an objectively reasonable manner.” Messerschmidt v.
Millender, 565 U.S. 535, 546 (2012). But not always. See id. at 547 (explaining
that having a warrant does not “end the inquiry”). Intentionally or recklessly
omitting key facts can also lead to a Fourth Amendment violation. See Franks v.
Delaware, 438 U.S. 154, 155–56 (1978).

      To succeed on this theory, the Hartmans had to show that Detective Bowles
(1) omitted facts “with the intent to make, or in reckless disregard of whether they
make, the affidavit misleading” and (2) that “the affidavit, if supplemented by the
omitted information, could not support a finding of probable cause.” United States
v. Reed, 921 F.3d 751, 756 (8th Cir. 2019) (emphasis added) (citation omitted).
What is undisputed, at least at this point, is that Detective Bowles did not actually
know that the fire captain had described the shooter as black. 3 So the question is

      3
        The dissent disagrees, but it is reading more into the complaint than the
Hartmans do. When asked at oral argument about what they pleaded in the
complaint, counsel said, “I don’t believe the complaint pleads that [Detective
Bowles] did know” about the shooter’s race. Oral Arg. at 5:31–5:46. Then he went
on to say that “what [Detective Bowles] knew exactly at the time he filed the
statements is unclear,” but that the Hartmans did not think “that he had interviewed
th[e] officers” who heard the fire captain‘s description. Id. at 5:55–6:07; see also id.
at 11:48–11:56 (stating that Detective Bowles “didn’t listen to the 911 tapes” or “talk
                                          -3-
whether his failure to know that fact—allegedly due to a reckless investigation—can
give rise to a clearly established Franks violation. See Morgan v. Robinson, 920
F.3d 521, 523 (8th Cir. 2019) (en banc).

       The cases say no. As the Fourth Circuit has put it, “[a]n officer who does not
personally know information cannot intentionally or recklessly omit it.” United
States v. Pulley, 987 F.3d 370, 379 (4th Cir. 2021); see also United States v. Bausby,
720 F.3d 652, 657–58 (8th Cir. 2013) (holding that the omission of information not
known to the officer did not give rise to a Franks violation); United States v.
Coleman, 349 F.3d 1077, 1084 n.6 (8th Cir. 2003) (concluding that there was no
Franks violation even though there were “a number of omissions,” including a
witness description of a suspect as “part Hispanic,” because “there [was] no proof
that [the officer] ever knew of the existence of the omission”). For that reason,
“[w]hat the officer-affiant should have known does not matter.” Pulley, 987 F.3d at
377.

      For their part, the Hartmans cannot identify a single case that holds otherwise.
See White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam) (requiring the plaintiff
to identify a case in which “an officer acting under similar circumstances . . . was
held to have violated the Fourth Amendment”). Of those they cite, many are not
Franks cases at all. See Sharp v. Cnty. of Orange, 871 F.3d 901 (9th Cir. 2017);
Kuehl v. Burtis, 173 F.3d 646 (8th Cir. 1999); Baptiste v. J.C. Penney Co., 147 F.3d
1252 (10th Cir. 1998); Tillman v. Coley, 886 F.2d 317 (11th Cir. 1989). Others were
not even on the books when Detective Bowles acted. See Bell v. Neukirch, 979 F.3d
594 (8th Cir. 2020); United States v. Evans, 851 F.3d 830 (8th Cir. 2017). The

to the officers who responded to the scene”). Finally, when asked point blank about
whether Detective Bowles “kn[e]w that the victim[] . . . describ[ed] the suspect as
black,” he candidly responded, “I believe that he did not know of those statements
at the time.” Id. at 6:20–6:37. We take counsel at his word. Cf. United States v.
Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020) (explaining that “our adversarial
system . . . . is designed around the premise that parties represented by competent
counsel know what is best for them, and are responsible for advancing the facts and
argument entitling them to relief” (quotation marks and brackets omitted)).
                                         -4-
bottom line is that, given there are no cases supporting the Hartmans’ position,
Detective Bowles was not on “fair notice that [his] conduct was unlawful.”4
Brosseau v. Haugen, 543 U.S. 194, 198, 200 n.4 (2004) (per curiam).

                                          III.

      We accordingly affirm the judgment of the district court.

SHEPHERD, Circuit Judge, dissenting.

       The majority finds that it “is undisputed . . . that Detective Bowles did not
actually know that the fire captain had described the shooter as black.” I disagree.
In my view, affording the amended complaint a fair reading, appellants allege that
before Detective Bowles prepared applications for the arrest of the appellants and
for the search warrants, he was aware that immediately after the shooting, the victim
had identified the shooter as black. Accordingly, I dissent.

       The fire captain described the shooter as a “black male” three separate times:
once right after the shooting, again when officers arrived on the scene, and one more
time at the hospital. In stating that it is undisputed that Detective Bowles did not
know of the fire captain’s statements describing the shooter as black, the majority
relies on a statement of appellants’ counsel at oral argument. However, counsel’s
statement is clearly qualified: “Detective Bowles did not know of the [captain’s]
statements at the time.” Indeed, Detective Bowles did not know of the fire captain’s
descriptions at the time that they were conveyed to responding officers. But,
according to the allegations of the amended complaint, which we must accept as
true, he did learn of the fire captain’s description that the shooter was black the next
day and before he applied to the court for the warrants. See Glick v. W. Power
Sports, Inc., 944 F.3d 714, 717 (8th Cir. 2019) (explaining that, at this stage, we

      4
       For this same reason, the district court did not abuse its discretion when it
denied the Hartmans’ motion for reconsideration. See Schoffstall v. Henderson, 223
F.3d 818, 827 (8th Cir. 2000).
                                        -5-
must accept as true the complaint’s factual allegations and view those allegations in
the light most favorable to the nonmoving party).

       Appellants’ amended complaint alleges that when deposed, Detective Bowles
stated that he spoke to the fire captain the next morning at the hospital and the fire
captain stated that: he had believed that the shooter was a black male because he
had on baggy pants; he had only identified the shooter as black by his clothing and
“body type”; and he “doubted his prior certainty about the skin color of the
shooter.” R. Doc. 10-1, at 11-12. Viewing these allegations in the light most
favorable to appellants, as we must, appellants have alleged that the morning after
the shooting, Detective Bowles learned that, immediately after the shooting, the fire
captain had identified his assailant as black. What is undisputed is the fact that this
critical and basic information was omitted by Detective Bowles from the
applications for search and arrest warrants which he prepared and submitted to the
court.

       To set forth a prima facie Franks 5 case capable of defeating a motion to
dismiss, appellants needed to demonstrate: “(1) that facts were omitted with the
intent to make, or in reckless disregard of whether they make, the affidavit
misleading; and (2) that the affidavit, if supplemented by the omitted information,
could not support a finding of probable cause.” United States v. Reed, 921 F.3d 751,
756 (8th Cir. 2019) (citation omitted). “Reckless disregard requires showing that
the officer ‘must have entertained serious doubts as to the truth of his statements or
had obvious reasons to doubt the accuracy of the information.’” Id. (citation
omitted); see also Engesser v. Fox, 993 F.3d 626, 630 n.3 (8th Cir. 2021) (“As we
have explained, ‘purposefully ignor[ing] evidence suggesting the defendant’s
innocence,’ is a ‘tell-tale sign[ ] of a reckless investigation.’” (alterations in original)
(citations omitted)); Akins v. Epperly, 588 F.3d 1178, 1184 (8th Cir. 2009)
(considering due process claim for inadequate investigation and explaining that



       5
           Franks v. Delaware, 438 U.S. 154 (1978).
                                          -6-
“purposefully ignor[ing] evidence suggesting the defendant’s innocence” indicates
a reckless failure to investigate).

      Based on the bedside conversation between Detective Bowles and the fire
captain, as alleged in appellants’ amended complaint, it is apparent that Detective
Bowles at least “had obvious reasons to doubt the accuracy of the information”
contained in his warrant applications and had in his possession evidence suggesting
appellants’ innocence.

       Under the well-pleaded allegations of the amended complaint, Detective
Bowles did not conduct the most basic investigation before presenting probable
cause affidavits to the court seeking the search and arrest of appellants: he did not
listen to the 911 calls made by the fire captain and a witness who described the
shooter as being a black male; he did not talk to the officers who responded to the
scene or review their reports in which they described the shooter as being a black
male; and he did not enhance the surveillance footage from the night of the shooting
until two years later, footage which showed that the shooter did not drive an Infiniti.
Further, he disregarded the fact that the fire captain did not recognize either of the
appellants as the shooter from a lineup which contained only their photographs. As
a result of Detective Bowles’s less-than-basic investigation and his ignoring of
evidence suggesting appellants’ innocence, appellants spent more than a year either
incarcerated or on house arrest for a crime they did not commit.

       For these reasons, the motion to dismiss should be denied, and I would reverse
the judgment of the district court.
                       ______________________________




                                         -7-